Citation Nr: 0723806	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  97-17 350A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for sterility.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to August 
1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Oakland, California.  In 
January 2005 and May 2006, the claim was remanded for 
additional evidentiary development and has now been returned 
to the Board for further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, the claims file reflects that another remand 
of this claim is warranted, even though such will, 
regrettably, further delay a final decision on the claim on 
appeal.

The veteran argues that he is sterile due to unprotected 
exposure x-rays taken during service in connection with his 
automobile accident injuries. 

In May 2006, the Board remanded the claim for due process 
development, to include affording the veteran additional 
testing which would allow a VA physician to express a medical 
opinion as to the etiology of his sterility.  

In November 2006, a VA urologist provided a diagnosis of 
infertility with azospermia.  The urologist opined that it 
was "conceivable" that the veteran's infertility "may be" 
related to historical radiation, but noted that the veteran 
had never had a semen analysis after he was subjected to the 
radiation.  A semen analysis was conducted in December 2006.  
In a January 2007 addendum, the VA urologist stated:

The relation between historical radiation 
without shielding the testicles as he 
claims can not be diagnosed without a 
testicular biopsy.  Also he may need 
further work up to R/O [rule out] 
retrograde ejaculation secondary to his 
head injury by checking the urine for 
sperms after ejaculation.  

In a March 2007 supplemental statement of the case (SSOC), 
the AMC continued the denial of service connection on the 
basis that there was insufficient evidence to support the 
case.  The AMC noted that a "biopsy is a surgical procedure; 
and not a routine medical examination or test that VA can 
direct you to take."  

In a July 2007 brief, the veteran's representative noted that 
there is nothing in writing from the veteran demonstrating 
that he no longer wished to pursue any voluntary testing for 
fertility determination.  The representative argues that the 
veteran "was not adequately advised or asked to provide 
proper concession in determining whether or not he wanted to 
continue with the required procedures for fertility 
testing."  The representative feels that it would be 
prejudicial to deny the claim without asking the veteran 
whether he wishes to pursue additional testing.  The Board 
agrees.  

The Board regrets the additional delay in adjudication of the 
veteran's claim that a remand will entail.  However, it is 
necessary to ensure that the veteran gets all consideration 
due him under the law.



Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Send the veteran a letter asking 
whether he wishes to pursue additional 
testing, including a testicular biopsy, 
in conjunction with his claim for 
service connection.  

2.  If the veteran responds in the 
affirmative, schedule him for any 
additional testing identified by the 
record, to include a testicular biopsy.  
Prior to scheduling any additional 
testing, a VA urologist, preferably the 
one who saw the veteran in November 
2006, should be consulted to guarantee 
that all testing necessary to respond 
to the opinion requested below is 
conducted.  After reviewing the claims 
file, to include the results of any 
additional testing conducted, a VA 
urologist - again, preferably the 
November 2006 VA urologist - should 
opine whether it is at least as likely 
as not (i.e., at least 50 percent 
probable) that the veteran's sterility 
is related to his service.  The 
rationale for any opinion should be 
expressed.  

3.  Thereafter, the veteran's claim 
should be readjudicated in light of the 
additional evidence obtained.  If any 
benefit sought is not granted to the 
veteran's satisfaction, send him and 
his representative a SSOC and give them 
time to respond to it before returning 
the case to the Board for further 
appellate consideration.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


